United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1034
                                   ___________

Hugh A. Cook,                           *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
B & W Co., Inc.,                        *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: May 15, 2009
                                Filed: June 8, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Hugh Cook appeals the district court’s1 adverse grant of summary judgment in
his employment-discrimination action against his former employer, B & W Company.
Upon careful de novo review, see Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir.
2006) (standard of review), we conclude that summary judgment was properly granted
for the reasons stated by the district court. Accordingly, we affirm. See 8th Cir. R.
47B.
                        ______________________________

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.